DETAILED ACTION
This is a first office action in response to application no. 17/447,629 filed on September 14, 2021 in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed Terminal Disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent no. 11,162,356 to Fritzgerald et al.

Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 11 and 20 of the instant application and claims 1, 12 and 17 of U.S. Patent no. 11,162,356 are drawn to the same invention.  A close look at the instant application will show that representative independent claim 1 of the instant application calls for, a processor, a display device coupled to the processor, and a memory coupled to the processor, wherein the memory comprises instructions executable by the processor for: receiving a first trajectory information associated with a reference well; receiving a second trajectory information associated with a well being drilled; and responsive to receiving the first trajectory information and the second trajectory information, generating a display on the display device of a first portion of the reference well and a first portion of the well being drilled, wherein the display comprises a plurality of regions with each of the plurality of regions being associated with a level of trajectory error.
Claim 1 of Patent no. 11,162,356 calls for similar limitations.  In fact, independent claim 1 of the cited Patent calls for a processor; a display coupled to the processor; a user input device coupled to the processor; and a memory coupled to the processor, wherein the memory comprises instructions executable by the processor, wherein the instructions comprise instructions for: receiving first well log data associated with a reference well; receiving trajectory information associated with a wellbore; receiving second well log data associated with the wellbore; generating a first correlation of a first segment of the second well log data associated with a first location of the wellbore with a corresponding first segment of the first well log data; providing on the display a first display of the wellbore based on the trajectory information and the first correlation of the first segment of the first well log data and the first segment of the second well log data, wherein the first correlation is projected along the wellbore on the first display; and responsive to an input from the user input device, at least one of: adjusting the first display of the first correlation and providing a second display of the adjusted first display, and providing a display of a second correlation of a second segment of the first well log data with a corresponding second segment of the second well log data, wherein the second segment of the second well log data is associated with a second location of the wellbore.
Dependent claims 2-10, 12-19 are rejected by their dependency to claims 1 and 11.
The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1, 8-12 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Alonso et al. (US Patent Application Publication no. 2020/0157887).

Regrading claims 1 and 20, Alonso discloses a computer system for displaying a well trajectory (See Alonso Fig. 1, items 102, 116 display 118 and [0027]), the computer system comprising: a processor (See Alonso  [0005], [0026]-[0027]); a display device coupled to the processor (See Alonso [0027], processor of application 110 connected to display 118), a memory coupled to the processor, wherein the memory comprises instructions executable by the processor (See Alonso [0005], instructions in [0006] and [0035]) for: receiving a first trajectory information associated with a reference well (See Alonso [0022]; receiving a second trajectory information associated with a well being drilled (See [0029]); and responsive to receiving the first trajectory information and the second trajectory information, generating a display on the display device of a first portion of the reference well and a first portion of the well being drilled (See Alonso [0192] and [0193]), wherein the display comprises a plurality of regions with each of the plurality of regions being associated with a level of trajectory error (See [0191], [0196] and [0163] where the comparison with reveal any errors).
The Applicant should note that the computer readable medium with the program code as claimed in claim 20 is disclosed in Alonso’s paragraphs [0006] and [0200].

As per claims 11-12, Alonso discloses a computer system for displaying a well trajectory  (See Alonso Fig. 1, items 102, 116 display 118 and [0027]), the computer system comprising: a processor (See Alonso  [0005], [0026]-[0027]); a display device coupled to the processor (See Alonso [0027], processor of application 110 connected to display 118); a user input device coupled to the processor (See Alonso [0026], [0029]  and [0198]); and a memory coupled to the processor, wherein the memory comprises instructions executable by the processor (See Alonso [0005], instructions in [0006] and [0035]) for: receiving a first trajectory information associated with a reference well (See Alonso [0022]; receiving a second trajectory information associated with a well being drilled (See [0029]); responsive to receiving the first trajectory information and the second trajectory information, generating a display on the display device of a first portion of the reference well and a first portion of the well being drilled (See Alonso [0192] and [0193]),  wherein the display comprises a plurality of regions with each of the plurality of regions being associated with a level of trajectory error (See [0191], [0196] and [0163] where the comparison with reveal any errors); and responsive to an input to the user input device, adjusting the display on the display device (See Alonso [0027] and [0179]  wherein the processing by the client will arrange the displayed image on the display device).
 
As per claims 8 and 17, Alonso further discloses wherein the display comprises a three-dimensional (3D) display (See Alonso [0165]-[0166]).

As per claims 9 and 18, Alonso further discloses displaying along a portion of the well being drilled, and indicating amplitude and direction of a drift force (See Alonso [0022], [0029]-[0030] where the path of the drill will show the direction and drift force).

As per claims 10 and 19, Alonso further discloses displaying along portions of the well being drilled, wherein the second marker indicates at least one measured tool face value (See Alonso [0163] where the data points are understood as being the claimed markers and [0023]).

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claim 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Alonso et al. (US Patent Application Publication no. 2020/0157887) in view of Davidson et al. (US Patent Application Publication no. 2014/0152659).

As per claims 2-3, most of the limitations of these claims have been noted in the above rejection of claim 1.
	It is noted that Alonso although Alonso discloses a user input to adjust the display in any dimension to provide an adjusted display corresponding to the user input (See Alonso [0031] and GUI 950 of Fig. 9, controller 104 of client device 102 of Fig. 1), it is silent about the game controller as input.
	However, Davidson teaches a user input device comprising a video game controller, wherein responsive to the user input via the video game controller (See Davidson Fig. 1, game controller 17, [0014] and [0020] “A non-limiting embodiment of the vibration output device is a joy stick controller having the capability to vibrate similar to that of a video game controller.”).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying Alonso user input to provide Davidson’s video game controller as input.  The motivation for performing such a modification in Alonso is to provide a versatile input wherein three-dimensional images are realized and manipulated easily (See Davidson [0003]).

10.	Claim 4-7 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Alonso et al. (US Patent Application Publication no. 2020/0157887) in view of Davidson et al. (US Patent Application Publication no. 2014/0152659) as applied to claims 1, and further in view of Calleja et al. (US Patent no. 9,103,936).


As per claims 4-7 and 13-16 most of the limitations of these claims have been noted above rejection of claims 1-3.
	It is noted that the combination of Alonso and Davidson is silent about a plurality of regions comprising rectangular and ellipsoid, wherein the plurality of regions comprises a different color, and wherein the different color of each region is associated with a trajectory error.
	However, Calleja teaches details such as a plurality of regions comprising rectangular and ellipsoid, wherein the plurality of regions comprises a different color, and wherein the different color of each region is associated with a trajectory error (See Calleja col. 7, lines 60-67 and col. 8, lines 1-24 and lines 36-47).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying the step of displaying a well trajectory of the combination of Alonso and Davidson to incorporate the teachings of Cajella to provide the plurality of regions comprising rectangular and ellipsoid, wherein the plurality of regions comprises a different color, and wherein the different color of each region is associated with a trajectory error.  The motivation for performing such a modification in the combination of Alonso and Davidson is to provide information to assist in evaluation of a desired trajectory which will prevent errors.

11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Zhu et al. (US Patent no. 10210638) teaches visualization integration of graphical logging content.
Jones et al. (US Patent no. 6478096) teaches apparatus and method for formation testing while drilling with minimum system volume.
Krueger et al. (US Patent Application Publication no. 2004/0050153) teaches method to detect formation pressure.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIMS S PHILIPPE whose telephone number is (571)272-7336. The examiner can normally be reached Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey F Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424